Name: Commission Delegated Regulation (EU) NoÃ 1421/2013 of 30Ã October 2013 amending Annexes I, II and IV to Regulation (EU) NoÃ 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences
 Type: Delegated Regulation
 Subject Matter: Europe;  tariff policy;  Asia and Oceania;  Africa;  economic conditions;  America;  trade policy
 Date Published: nan

 31.12.2013 EN Official Journal of the European Union L 355/1 COMMISSION DELEGATED REGULATION (EU) No 1421/2013 of 30 October 2013 amending Annexes I, II and IV to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Articles 3(2), 5(3) and 17(2) thereof, Whereas: (1) Article 3 of Regulation (EU) No 978/2012 provides that a list of eligible countries should be amended to take account of changes in the international status or classification of countries. The list of eligible countries is established in Annex I to that Regulation. (2) Article 4 of Regulation (EU) No 978/2012 establishes criteria for the granting of tariff preferences under the general arrangement of the Generalised Scheme of Preferences (GSP). In accordance with such criteria, a country that has been classified by the World Bank as a high or an upper-middle income country for three consecutive years should not benefit from such preferences. The list of beneficiary countries of the general arrangement of the GSP is established in Annex II to that Regulation. (3) Article 17(1) of Regulation (EU) No 978/2012 provides that a country that is identified by the UN as a least-developed country should benefit from the tariff preferences under the special arrangement for the least-developed countries (EBA). The list of EBA beneficiary countries is established in Annex IV to that Regulation. (4) The Republic of Croatia (hereinafter Croatia) became a member of the European Union as of 1 July 2013. Therefore, Croatiashould be removed from Annex I. (5) The Republic of South Sudan (hereinafter South Sudan) has become an independent State. On 14 July 2011, the General Assembly of United Nations adopted Resolution A/RES/65/308 admitting South Sudan to membership in the United Nations. On 18 December 2012, the General Assembly of United Nations adopted Resolution A/RES/67/136 adding South Sudan to the list of Least Developed Countries. Therefore, South Sudan should be included in Annexes I, II and IV. (6) Regulation (EU) No 607/2013 of the European Parliament and of the Council of 12 June 2013 repealing Council Regulation (EC) No 552/97 temporarily withdrawing access to generalised tariff preferences from Myanmar/Burma (2) repealed the temporary withdrawal of Myanmar/Burmas access to the Generalised Scheme of Preferences (GSP) tariff preferences. Therefore, Myanmar/Burma should be removed from the table in Annex I, which lists the Eligible countries of the scheme referred to in Article 3 which have been temporarily withdrawn from the scheme, in respect of all or of certain products originating in these countries, from the table in Annex II which lists the Beneficiary countries of the general arrangement referred to in point (a) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries and from the table in Annex IV, which lists the Beneficiary countries of the special arrangement for the least-developed countries referred to in point (c) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries. (7) The Peoples Republic of China (hereinafter China), the Republic of Ecuador (hereinafter Ecuador), the Republic of Maldives (hereinafter the Maldives) and the Kingdom of Thailand (hereinafter Thailand) have been classified by the World Bank as upper-middle income countries in 2011, 2012 and 2013. Accordingly, China, Ecuador, the Maldives and Thailandshould be removed from Annex II as from one year after the date of entry into force of this Regulation. (8) Commission Regulation (EU) No 1127/2010 (3) establishes a three-year transitional period for withdrawing the Maldives from the special arrangement for the least-developed countries (Everything But Arms (EBA)) and provides for the removal of the Maldivesfrom the list of EBA beneficiary countries as of 1 January 2014. Therefore, the Maldivesshould be removed from Annex IV. (9) Article 5(2) of the GSP Regulation provides a GSP beneficiary country and economic operators with time for orderly adaptation to the change in the countrys status under the scheme. This period should be indicated for each GSP beneficiary country concerned in the respective Annex to Regulation (EU) No 978/2012, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 978/2012 is amended as follows: (1) Annex I is replaced by the text set out in Annex I to this Regulation; (2) Annex II is replaced by the text set out in Annex II to this Regulation; (3) Annex IV is replaced by the text set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 303, 31.10.2012, p. 1. (2) OJ L 181, 29.6.2013, p. 13. (3) Commission Regulation (EU) No 1127/2010 of 3 December 2010 establishing a transitional period for withdrawing the Republic of Maldives from the list of beneficiary countries of the special arrangement for least developed countries, as set out in Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (OJ L 318, 4.12.2010, p. 15). ANNEX I ANNEX I Eligible countries (1) of the scheme referred to in Article 3 Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AE United Arab Emirates AF Afghanistan AG Antigua and Barbuda AL Albania AM Armenia AO Angola AR Argentina AZ Azerbaijan BA Bosnia and Herzegovina BB Barbados BD Bangladesh BF Burkina Faso BH Bahrain BI Burundi BJ Benin BN Brunei Darussalam BO Bolivia BR Brazil BS Bahamas BT Bhutan BW Botswana BY Belarus BZ Belize CD Congo, Democratic Republic of CF Central African Republic CG Congo CI CÃ ´te d'Ivoire CK Cook Islands CL Chile CM Cameroon CN China, People's Republic of CO Colombia CR Costa Rica CU Cuba CV Cape Verde DJ Djibouti DM Dominica DO Dominican Republic DZ Algeria EC Ecuador EG Egypt ER Eritrea ET Ethiopia FJ Fiji FM Micronesia, Federated States of GA Gabon GD Grenada GE Georgia GH Ghana GM Gambia GN Guinea GQ Equatorial Guinea GT Guatemala GW Guinea-Bissau GY Guyana HK Hong Kong HN Honduras HT Haiti ID Indonesia IN India IQ Iraq IR Iran JM Jamaica JO Jordan KE Kenya KG Kyrgyz Republic KH Cambodia KI Kiribati KM Comoros KN St Kitts and Nevis KW Kuwait KZ Kazakhstan LA Lao People's Democratic Republic LB Lebanon LC St Lucia LK Sri Lanka LR Liberia LS Lesotho LY Libyan Arab Jamahiriya MA Morocco MD Moldova, Republic of ME Montenegro MG Madagascar MH Marshall Islands MK Former Yugoslav Republic of Macedonia ML Mali MM Myanmar/Burma MN Mongolia MO Macao MR Mauritania MU Mauritius MV Maldives MW Malawi MX Mexico MY Malaysia MZ Mozambique NA Namibia NE Niger NG Nigeria NI Nicaragua NP Nepal NR Nauru NU Niue OM Oman PA Panama PE Peru PG Papua New Guinea PH Philippines PK Pakistan PW Palau PY Paraguay QA Qatar RU Russian Federation RW Rwanda SA Saudi Arabia SB Solomon Islands SC Seychelles SD Sudan SL Sierra Leone SN Senegal SO Somalia SR Suriname SS South Sudan ST SÃ £o TomÃ © and PrÃ ­ncipe SV El Salvador SY Syrian Arab Republic SZ Swaziland TD Chad TG Togo TH Thailand TJ Tajikistan TL Timor-Leste TM Turkmenistan TN Tunisia TO Tonga TT Trinidad and Tobago TV Tuvalu TZ Tanzania UA Ukraine UG Uganda UY Uruguay UZ Uzbekistan VC St Vincent and the Grenadines VE Venezuela VN Vietnam VU Vanuatu WS Samoa XK Kosovo (2) XS Serbia YE Yemen ZA South Africa ZM Zambia ZW Zimbabwe Eligible countries of the scheme referred to in Article 3 which have been temporarily withdrawn from the scheme, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B BY Belarus (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list. (2) This designation is without prejudice to positions on status, and is in line with UN Security Council Resolution 1244 (1999) and the International Court of Justice Opinion on the Kosovo's declaration of independence. ANNEX II ANNEX II Beneficiary countries (1) of the general arrangement referred to in point (a) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AF Afghanistan AM Armenia AO Angola BD Bangladesh BF Burkina Faso BI Burundi BJ Benin BO Bolivia BT Bhutan CD Congo, Democratic Republic of CF Central African Republic CG Congo CK Cook Islands CN China, People's Republic of (2) CO Colombia CR Costa Rica CV Cape Verde DJ Djibouti EC Ecuador (2) ER Eritrea ET Ethiopia FM Micronesia, Federated States of GE Georgia GM Gambia GN Guinea GQ Equatorial Guinea GT Guatemala GW Guinea-Bissau HN Honduras HT Haiti ID Indonesia IN India IQ Iraq KG Kyrgyz Republic KH Cambodia KI Kiribati KM Comoros LA Lao Peoples Democratic Republic LK Sri Lanka LR Liberia LS Lesotho MG Madagascar MH Marshall Islands ML Mali MM Myanmar/Burma MN Mongolia MR Mauritania MV Maldives (2) MW Malawi MZ Mozambique NE Niger NG Nigeria NI Nicaragua NP Nepal NR Nauru NU Niue PA Panama PE Peru PH Philippines PK Pakistan PY Paraguay RW Rwanda SB Solomon Islands SD Sudan SL Sierra Leone SN Senegal SO Somalia SS South Sudan ST SÃ £o TomÃ © and PrÃ ­ncipe SV El Salvador SY Syrian Arab Republic TD Chad TG Togo TH Thailand (2) TJ Tajikistan TL Timor-Leste TM Turkmenistan TO Tonga TV Tuvalu TZ Tanzania UA Ukraine UG Uganda UZ Uzbekistan VN Vietnam VU Vanuatu WS Samoa YE Yemen ZM Zambia Beneficiary countries of the general arrangement referred to in point (a) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list. (2) This beneficiary country shall be removed from the list of GSP beneficiary countries one year after the date of entry into force of this Regulation. ANNEX III ANNEX IV Beneficiary countries (1) of the special arrangement for the least-developed countries referred to in point (c) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AF Afghanistan AO Angola BD Bangladesh BF Burkina Faso BI Burundi BJ Benin BT Bhutan CD The Congo (Democratic Republic of) CF Central African (Republic) DJ Djibouti ER Eritrea ET Ethiopia GM Gambia GN Guinea GQ Equatorial Guinea GW Guinea-Bissau HT Haiti KH Cambodia KI Kiribati KM Comoros Islands (Islands) LA Lao People's Democratic Republic LR Liberia LS Lesotho MG Madagascar ML Mali MM Myanmar/Burma MR Mauritania MW Malawi MZ Mozambique NE Niger NP Nepal RW Rwanda SB The Solomon Islands SD Sudan SL Sierra Leone SN Senegal SO Somalia SS South Sudan ST Sao Tome and Principle TD Chad TG Togo TL Timor-Leste TV Tuvalu TZ Tanzania (Republic of) UG Uganda VU Vanuatu WS Samoa YE Yemen ZM Zambia Beneficiary countries of the general arrangement referred to in point (c) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list.